DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. 

A) Applicant argues that the Thai article “100 k Cycles and Beyond: Extraordinary Cycle Stability for MnO2 Nanowires Imparted by a Gel Electrolyte” is not prior art because Mya Le Thai and Reginal M. Penner were named in the article.  However, applicant has not provided evidence (affidavit or declaration) explaining the involvement of Girija Thesma Chandran, Rajen K. Dutta, and Xiawoei Li in the Thai article in order to apply a 102(b)(A)(1) exception (see MPEP 2153.01(a) – paragraph 2).  

B) The rejection of at least claim 1 under 35 U.S.C. 103 (a) as being unpatentable over Yan et al. in view of Duay et al. is maintained.
As explained in the previous office action, Yan et al. disclose a nanowire energy storage device (title), comprising:
a cathode (fig. 1A), 
an anode (fig. 1A), 

Yan et al. disclose the claimed invention except for the capacitor comprises a PMMA electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel. 
Duay et al. disclose nanowire energy storage device comprising a PMMA electrolyte gel, wherein a cathode and an anode are embedded in the PMMA electrolyte gel (P:3331; Assembly of the device section).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the supercapacitor of Yan et al. using a
PMMA electrolyte gel, since such a modification would form a supercapacitor having an
electrolyte having good conductivity properties. The supercapacitor having low
electrolyte leakage and excellent electrode — electrolyte interface.
On page 6 of the remarks, applicant argues that a POSITA would not find it obvious to replace Duay’s PEDOT-shell and MnO2 core with any other materials and combined with embedding the cathode an anode in a PMMA electrolyte to obtain a supercapacitor with over 100k cycles. 
It should be noted the examiner was not replacing the PEDOT-shell / MnO2 core of Duay with MnO2 shell / Au core, but rather modifying Yan et al. to include a well-known PMMA gel electrolyte.  
Capacitors employing gel polymers (PMMA) have low electrolyte leakage and excellent electrode-electrolyte interface.
. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, replace “8” with – δ--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thai et al. (100k cycles and Beyond: Extraordinary Cycle Stability for MnO2 Nanowires Imparted by a Gel Electrolyte).
Regarding claim 1, Thai et al. disclose a nanowire energy storage device, comprising:
a cathode (P: 58; fig. 1a),
an anode, wherein at least one of the cathode and the anode comprises a plurality of nanowires (P: 58; fig. 1 a, - fig. 1 a – 1d), wherein each nanowire comprises a gold core (and
a poly(methylmethacrylate) (PMMA) electrolyte gel, wherein the cathode and the anode are embedded in the PMMA electrolyte gel (P: 58; fig. 1a, 1e).
Regarding claim 2, Thai et al. disclose the storage device is one of a battery and a capacitor (P: 58, fig. 1 description).
Regarding claim 3, Thai et al. disclose the anode and cathode are coupled to metal contacts (P: 58, fig. 1a).
Regarding claim 4, Thai et al. disclose the metal contacts are gold contacts (P: 58, fig. 1a).
Regarding claim 5, Thai et al. disclose the plurality of nanowires has a reversible cycle stability of more than 100,000 cycles (P: 61, C: 2, table 1).
Regarding claim 6, Thai et al. disclose the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles (P: 61, C: 2, table 1).
Regarding claim 7, Thai et al. disclose the plurality of nanowires are symmetrical δ-MnO2 nanowires (P: 61, fig. 4, Scheme 1).
Regarding claims 18-19, Thai et al. disclose the MnO2 shell has a thickness in  a range of 65-376 nm (abstract).
Regarding claim 20, Thai et al. disclose the MnO2 is δ-MnO2 (P: 61, fig. 4, Scheme 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (A Lithographically Patterned Capacitor with Horizontal Nanowires of Length 2.5mm) in view of Duay et al. (Highly flexible pseudocapacitor based on freestanding heterogeneous MnO2/conductive polymer nanowire arrays). 
Regarding claim 1, Yan et al. disclose a nanowire energy storage device (title), comprising:
a cathode (fig. 1A), 
an anode (fig. 1A), 
wherein both of the cathode (fig. 1A) and anode (fig. 1A) comprise a plurality of nanowires, wherein each nanowire comprise a gold core (abstract) and a MnO2 shell (abstract), and an electrolyte (not shown see experimental section – P:5019-5020).

Duay et al. disclose nanowire energy storage device comprising a PMMA electrolyte gel, wherein a cathode and an anode are embedded in the PMMA electrolyte gel (P:3331; Assembly of the device section).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the supercapacitor of Yan et al. using a
PMMA electrolyte gel, since such a modification would form a supercapacitor having an
electrolyte having good conductivity properties. The supercapacitor having low
electrolyte leakage and excellent electrode — electrolyte interface.
PMMA based gel electrolyte have excellent cyclability performance, good conductivity, and high potential charging. 
Regarding claim 2, Yan et al. disclose the storage device is one of a battery and a capacitor (title).
Regarding claim 3, Yan et al. disclose the anode and cathode are coupled to metal contacts (P. 5020 fig. 2a, 2b, 3a-3e).
Regarding claim 4, Yan et al. disclose the metal contacts are gold contacts (P:5020, fig. 2a, 2b, 3a-3e ).
Regarding claims 5-6, Yan et al. disclose the plurality of nanowires has a reversible cycle stability of more than 200,000 cycles.
Claims 5-6 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office. However, as noted in the rejection of claim 
When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 7, Yan et al. disclose the plurality of nanowires are symmetrical δ-MnO2 shell (abstract).	
Regarding claim 18, Yan et al. disclose the MnO2 shell has a thickness of 60- 220 nm (abstract).
Regarding claim 19, Yan et al. disclose the MnO2 shell has a thickness of between 121-323 nm (220nm  +/- 9 nm - fig 4).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
	Regarding claim 20, Yan et al.  disclose the MnO2 is δ-MnO2 shell (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848